



Exhibit 10.2


NONCOMPETITION AGREEMENT


THIS AGREEMENT, dated as of _________ __, 2019, is made by and between
__________________ (the "Employee"), and Thermo Fisher Scientific Inc., a
Delaware corporation whose principal offices are located at 168 Third Avenue,
Waltham, Massachusetts 02451 ("Employer").


WHEREAS, Employer has developed and continues to develop and use certain trade
secrets, customer lists and other proprietary and confidential information and
data, which Employer has spent a substantial amount of time, effort and money,
and will continue to do so in the future, to develop or acquire and to promote
and increase the related good-will.


NOW, THEREFORE, in consideration of Employee’s new employment or continued
employment by Employer or a subsidiary or affiliate thereof, and Employee’s
compensation, in particular additional valuable consideration including, but not
limited to Employee’s eligibility to participate in Employer’s Executive
Severance Policy, Employee’s eligibility to receive equity compensation awards,
and Employee’s access to Confidential Information and Trade Secrets belonging to
Employer (as defined in the Company Information and Invention Agreement, the
Information and Technology Agreement, or any predecessor agreement Employee may
have signed, collectively referred to hereinafter as “Company Information and
Invention Agreement”), and for other good and sufficient consideration, which is
conditioned, at least in part, upon Employee’s execution and delivery of this
Agreement, Employee understands and agrees to the following:


Section 1.     Employee recognizes and acknowledges that it is essential for the
proper protection of the Employer’s legitimate business interests that Employee
be restrained for a reasonable period following the termination of Employee’s
employment with the Employer, either voluntarily or involuntarily, from
competing with Employer as set forth below.


Employee acknowledges and agrees that during the term of Employee’s employment
with Employer, and for a period of twelve (12) months thereafter, Employee will
not, directly or indirectly, engage, participate or invest in or be employed by
any business within the Restricted Area, as defined below, which: (i) develops
or manufactures products which are competitive with or similar to products
developed or manufactured by Employer; (ii) distributes, markets or otherwise
sells, either through a direct sales force or through the use of the Internet,
products manufactured by others which are competitive with or similar to
products distributed, marketed or sold by Employer; or (iii) provide services,
including the use of the Internet to sell, market or distribute products, which
are competitive with or similar to services provided by Employer, including, in
each case, any products or services Employer has under development or which are
the subject of active planning at any time during the term of Employee’s
employment. The foregoing restrictions shall apply regardless of the capacity in
which Employee engages, participates or invests in or is employed by a given
business, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise. Employee further agrees that in the event Employee
breaches his or her fiduciary duty to Employer or unlawfully takes Employer
property, the restrictions in this Section 1 shall be extended to twenty-four
(24) months.





--------------------------------------------------------------------------------






“Restricted Area” shall mean each state and territory of the United States of
America and each country of the world outside of the United States of America in
which Employer had developed, marketed, sold and/or distributed its products
and/or services within the last two (2) years of Employee’s employment.


Section 2.    During the term of Employee’s employment with Employer and for a
period of eighteen (18) months after termination of the Employee’s employment
with the Employer for any reason, Employee will not: (i) employ, hire, solicit,
induce or identify for employment or attempt to employ, hire, solicit, induce or
identify for employment, directly or indirectly, any employee(s) of the Employer
to leave his or her employment and become an employee, consultant or
representative of any other entity including, but not limited to, Employee’s new
employer, if any; and/or (ii) solicit, aid in or encourage the solicitation of,
contract with, aid in or encourage the contracting with, service, or contact any
person or entity which is or was, within the two (2) years prior to Employee’s
termination of employment with Employer, a customer or client of Employer, for
purposes of marketing, offering or selling a product or service competitive with
Employer.


Section 3.    For the period of eighteen (18) months immediately following the
end of Employee’s employment by Employer, Employee will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of this Agreement.


Section 4.    Employee understands and agrees that the provisions of this
Agreement shall not prevent Employee from acquiring or holding publicly traded
stock or other publicly traded securities of a business, so long as Employee’s
ownership does not exceed 1% percent of the outstanding securities of such
company of the same class as those held by Employee.


Section 5.    Employee acknowledges that the time, geographic area and scope of
activity limitations set forth herein are reasonable and necessary to protect
the Employer’s legitimate business interests. However, if in any judicial
proceeding a court refuses to enforce this Agreement, whether because the time
limitation is too long or because the restrictions contained herein are more
extensive (whether as to geographic area, scope of activity or otherwise) than
is necessary to protect the legitimate business interests of Employer, it is
expressly understood and agreed between the parties hereto that this Agreement
is deemed modified to the extent necessary to permit this Agreement to be
enforced in any such proceedings.


Section 6.    Employee further acknowledges and agrees that it would be
difficult to measure any damages caused to Employer which might result from any
breach by Employee of any of the promises set forth in this Agreement, and that,
in any event, money damages would be an inadequate remedy for any such breach.
Accordingly, Employee acknowledges and agrees that if he or she breaches or
threatens to breach, any portion of this Agreement, Employer shall be entitled,
in addition to all other remedies that it may have: (i) to an injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to Employer; and (ii) to be relieved of any
obligation to provide any further payment or





--------------------------------------------------------------------------------




benefits to Employee or Employee’s dependents.


Section 7.    Employee acknowledges and agrees that should it become necessary
for Employer to file suit to enforce the covenants contained herein, and any
court of competent jurisdiction awards the Employer any damages and/or an
injunction due to the acts of Employee, then the Employer shall be entitled to
recover its reasonable costs incurred in conducting the suit including, but not
limited, reasonable attorneys’ fees and expenses.


Section 8.    The Employee acknowledges and agrees that this Agreement does not
constitute a contract of employment and does not imply that Employer or any of
its subsidiaries will continue the Employee's employment for any period of time.


Section 9.    This Agreement represents the entire understanding of the parties
with respect to the subject matter hereof and any previous agreements or
understandings between the parties regarding the subject matter hereof are
merged into and superseded by this Agreement.


Section 10.    This Agreement cannot be modified, amended or changed, nor may
compliance with any provision hereof be waived, except by an instrument in
writing executed by the party against whom enforcement of such modification,
amendment, change or waiver is sought. Any waiver by a party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict compliance with any
provision of this Agreement at any time shall not deprive such party of the
right to insist upon strict compliance with such provision at any other time or
of the right to insist upon strict compliance with any other provision hereof at
any time.


Section 11.    All notices, requests, demands, consents and other communications
which are required or permitted hereunder shall be in writing, and shall be
deemed given when actually received or if earlier, two days after deposit with
the U.S. postal authorities, certified or registered mail, return receipt
requested, postage prepaid or two days after deposit with an internationally
recognized air courier or express mail, charges prepaid, addressed as follows:


If to Employer:


Thermo Fisher Scientific Inc.
168 Third Avenue
Waltham, Massachusetts 02451
Attention: General Counsel


If to the Employee, at the address set forth above, or to such other address as
any party hereto may designate in writing to the other party, specifying a
change of address for the purpose of this Agreement.


Section 12.     This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.







--------------------------------------------------------------------------------




Section 13.    This Agreement shall be construed and interpreted in accordance
with, and shall be governed exclusively by, the laws of the Commonwealth of
Massachusetts and the federal laws of the United States of America. Any action
concerning this Agreement shall be commenced and maintained exclusively in the
state or federal courts in Suffolk County, Massachusetts unless Employer, in its
sole discretion, chooses to pursue the action in the federal or state courts in
the state or county in which Employee resides. Employee hereby irrevocably
submits to the personal jurisdiction and venue of all courts located in Suffolk
County, Massachusetts, and agrees that he or she will not challenge personal
jurisdiction or venue of such courts or seek to have any action concerning this
Agreement dismissed or transferred based on personal jurisdiction, venue,
inconvenience, or otherwise.


Section 14.    Employee agrees that, in the event of any change in his or her
position, title, compensation, duties, location, or any other aspect of his or
her employment, including any interruption in his or her employment, such change
or interruption shall not cause this Agreement to terminate, nor shall it affect
in any way Employee’s obligations under this Agreement.


Section 15.    EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS CAREFULLY READ THIS
AGREEMENT AND HAS BEEN GIVEN AT LEAST TEN (10) BUSINESS DAYS TO REVIEW AND SIGN
THIS AGREEMENT, DURING WHICH TIME EMPLOYEE HAS HAD THE RIGHT TO CONSULT WITH AN
ATTORNEY OF EMPLOYEE'S OWN CHOOSING AT EMPLOYEE’S OWN EXPENSE. EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE OR SHE FULLY UNDERSTANDS THE CONTENT AND EFFECT OF THIS
AGREEMENT AND AGREES TO ALL OF THE PROVISIONS CONTAINED HEREIN. EMPLOYEE AGREES
THAT VOLUNTARILY SIGNING THIS AGREEMENT BEFORE THE EXPIRATION OF THE 10 BUSINESS
DAYS SHALL SERVE AS A WAIVER OF THE 10 DAY REVIEW PERIOD.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




EMPLOYEE:    
 
THERMO FISHER SCIENTIFIC INC.
 
 
By:
 
[Insert Name]
 
 
Name: Lisa Britt
 
 
 
Title: Senior Vice President,
 
 
 
Chief Human Resources Officer
 
 
 
 

                    







